Peb Curiam.
This was a case for the twelve. The evidence was in sharp conflict — in fact, irreconcilably so. The jury accepted the plaintiff’s version of how the collision occurred. We have carefully examined all the defendant’s assignments of error and the exceptions on which they are based, and, in our opinion, they present no prejudicial error of sufficient magnitude to justify a new trial. Moreover, no new or novel question of law is involved in the appeal.
In the trial below there is in law
No error.